            Case 1:19-cv-00608-CJN Document 8 Filed 05/10/19 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


  DEMOCRACY FORWARD FOUNDATION,

                       Plaintiff,
                                                     Civil Action No.: 19-608 (CKK)
                          v.

  U.S. AGENCY FOR GLOBAL MEDIA,

                       Defendant.

                                    JOINT STATUS REPORT

       Pursuant to this Court’s April 10, 2019 Order, see ECF No. 6, the Parties respectfully

submit this Joint Status Report.

       1.      This matter relates to two Freedom of Information Act (“FOIA”) requests that

Plaintiff submitted on November 15, 2018 (Reference No. FOIA 19-011) and December 17,

2018 (Reference No. FOIA 19-020) (together, the “Requests”) seeking various records related to

a controversial segment on George Soros that aired in May 2018 on Radio and Television

Martí—the primary outlet of the Office of Cuba Broadcasting, which is a component of

Defendant U.S. Agency for Global Media.

       2.      Plaintiff filed its Complaint on March 5, 2019, see ECF No. 1, and Defendant

filed its Answer on April 8, 2019, see ECF No. 5.

       3.      The Parties met telephonically on May 9, 2019 and Defendant provided Plaintiff

with an update on the status of its processing of the Requests. The Parties also reached

agreement as to a tentative narrowing of the Requests.

       4.      Pursuant to this agreement, Plaintiff has tentatively agreed to narrow several of

the Requests, subject to review of the records produced and further discussion between the
            Case 1:19-cv-00608-CJN Document 8 Filed 05/10/19 Page 2 of 2




parties, and Defendant has agreed to produce responsive records to the Requests as tentatively

narrowed, along with a Vaughn index, on or before June 28, 2019.

       5.      Accordingly, the parties respectfully request that the Court direct the parties to

file another joint status report with the Court on or before July 10, 2019.

Date: May 10, 2019                            Respectfully Submitted,

                                              JESSIE K. LIU
                                              United States Attorney

                                              DANIEL F. VAN HORN
                                              Chief, Civil Division

                                              /s/ Fred E. Haynes        .
                                              FRED E. HAYNES
                                              Assistant United States Attorney
                                              555 4th Street, N.W., Room E-4110
                                              Washington, D.C. 20530
                                              Phone: (202) 252-2550
                                              Email: fred.haynes@usdoj.gov

                                              Counsel for Defendant

                                      By:     /s/ Benjamin Seel       .
                                              JAVIER GUZMAN
                                              NITIN SHAH
                                              BENJAMIN SEEL
                                              Democracy Forward Foundation
                                              1333 H Street, N.W.,
                                              Washington, D.C. 20005
                                              jguzman@democracyforward.org
                                              nshah@democracyforward.org
                                              bseel@democracyforward.org

                                              Counsel for Plaintiff
